UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                             ORDER
            -against-
                                                         19 Cr. 346 (PGG)
CHARLES WILLIAMS ONUS,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference in this action scheduled for May 5, 2021 at 9:00 a.m. is

adjourned to June 8, 2021 at 9:30 a.m.

Dated: New York, New York
       May 4, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
